DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/02/2021 and 02/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As written, claim 19 states that it depends from claim 19. It appears that this claim is intended to depend from claim 18 instead, and that this is merely a typographical error, but appropriate correction is required. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8-9, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuzuhara et al. (U.S. Publication No. 2016/0202482), hereinafter referred to as Kuzuhara.

In regard to claim 1, Kuzuhara teaches a device (Kuzuhara paragraph 124 noting FIG. 10 is a schematic diagram illustrating a cross-section of head-up display 100) comprising:
a display operable to emit light in a first direction, the emitted light corresponding to a first image (Kuzuhara paragraph 124 noting first display device 110 includes first display element 111 and first optical system 119; and Fig. 10 element 111);
a first mirror having a first focal length, the first mirror operable to reflect light from the first direction to a second direction (Kuzuhara paragraph 124 noting the first optical system 119 includes first mirror 112; and Fig. 10 showing mirror 112 and the reflected light path from a first direction to a second direction);
a second mirror having a second focal length, the second mirror operable to reflect light from the second direction to a third direction (Kuzuhara paragraph 124 noting second mirror 113, and Fig. 10 showing mirror 113 and the reflected light path from a second direction to a third direction); and
a lens having a third focal length the lens operable to transmit light from the third direction to a fourth direction (Kuzuhara paragraph 124 noting Fresnel lens 114; and Fig. 10 showing Fresnel lens 114 and the light path reflected from a third direction to a fourth direction);
wherein: the light transmitted in the fourth direction is viewable by a user as a second image (Kuzuhara paragraph 127 noting as illustrated in FIG. 10, first display device 110 allows observer D to visually recognize virtual image I1 in the seventh exemplary embodiment), and 
a perceived distance from the user to the second image is greater than a distance from the user to the lens (Kuzuhara Fig. 1 showing L1 and L2 distances being longer than the distance from the user to the lenses; and Kuzuhara paragraph 39 noting head-up display 100 enables setting of a display distance or display size for each of virtual images displayed by first display device 110 and second display device 120).

In regard to claim 4, Kuzuhara teaches all of the limitations of claim 1 as discussed above. In addition, Kuzuhara teaches wherein the lens is a magnifying lens (Kuzuhara paragraph 127 noting the image is magnified by Fresnel lens 114).

In regard to claim 8, Kuzuhara teaches all of the limitations of claim 1 as discussed above. In addition, Kuzuhara teaches wherein: the lens is aligned with an opaque surface such that a line between a user and the opaque surface intersects with the lens (Kuzuhara Fig. 10 showing lens 114 underneath dash 210, such that a line between the user’s eye D and the lens 114 would pass through the dash 210); and
the display is operable to display an image corresponding to a scene opposite the opaque surface relative to the user, such that the user may perceive the scene through the opaque surface (Kuzuhara Fig. 10 showing the display I1 displaying a scene corresponding to the scene from display 111, which is on the other side of the dash 210, and as such, the user may perceive the scene from 111 on the other side of the opaque surface 210).

In regard to claim 9, Kuzuhara teaches all of the limitations of claim 1 as discussed above. In addition, Kuzuhara teaches further comprising a housing having an opening (Kuzuhara paragraph 22 noting head-up display 100 according to the present disclosure includes, in housing 140 having opening 211) and substantially enclosing the display, first mirror, second mirror, and lens, the opening substantially aligned with the lens (Kuzuhara Fig.2 showing the housed optical system enclosing the display 111, mirrors 112 and 113 and opening positioned at the top of the housing; and Kuzuhara Fig. 10 showing the housed optical system including the lens 114 aligned with the opening at the top of the housing, all beneath the top of the dash 210).

In regard to claim 12, Kuzuhara teaches all of the limitations of claim 1 as discussed above. In addition, wherein the second image is substantially the entirety of the first image (Kuzuhara paragraph 113 noting the image displayed by first display element 111 is reflected through combiner 113A, and guided to point-of-view region 400 of observer D to be visually recognized as virtual image I1. As such, I1 is substantially the entirety of the image displayed by display 111).

In regard to claim 16, Kuzuhara teaches all of the limitations of claim 1 as discussed above. In addition, Kuzuhara teaches wherein the second image appears to be at least 150 mm further away from the user than the lens (Kuzuhara paragraph 39 noting head-up display 100 enables setting of a display distance or display size for each of virtual images displayed by first display device 110 and second display device 120; and Kuzuhara Fig. 1 showing the image I1 appearing in front of the vehicle itself, while the lens is within the dash of the car, implying a distance of greater than 150mm is possible).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzuhara et al. (U.S. Publication No. 2016/0202482), hereinafter referred to as Kuzuhara, in view of Shi (U.S. Publication No. 2019/0302451), hereinafter referred to as Shi.

In regard to claim 2, Kuzuhara teaches all of the limitations of claim 1 as discussed above. In addition, Kuzuhara teaches wherein the second mirror is disposed in the second direction relative the first mirror (Kuzuhara Fig. 10 showing the second mirror 113 disposed relative to the first mirror 112).
However, Kuzuhara does not expressly disclose at a distance less than or equal to the second focal length.
In the same field of endeavor, Shi teaches at a distance less than or equal to the second focal length (Shi paragraphs 10-11 noting in the on-vehicle display system above according to the embodiments of the disclosure, a length of an optical path from the display device to the protection housing is shorter than a focus length of an optical system consists of the optical path redirecting component and the protection housing; and a length of an optical path from the optical path redirecting component to the protection housing is shorter than a focus length of the protection housing).
	It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kuzuhara and Shi, because both disclosures relate to the field of vehicle optical display systems that includes an optical system in a housing that reflects and magnifies an image to create a virtual image to display in line with the driver’s eyes. Thus, modified to incorporate the teachings of Shi, the teachings of Kuzuhara include all of the limitations presented in claim 2.

In regard to claim 3, Kuzuhara teaches all of the limitations of claim 1 as discussed above. In addition, Kuzuhara teaches wherein the lens is disposed in the third direction relative the second mirror (Kuzuhara Fig. 10 showing the position of the lens 114 relative to the second mirror 113).
However, Kuzuhara does not expressly disclose at a distance less than or equal to the third focal length.
In the same field of endeavor, Shi teaches at a distance less than or equal to the third focal length (Shi paragraphs 10-11 noting in the on-vehicle display system above according to the embodiments of the disclosure, a length of an optical path from the display device to the protection housing is shorter than a focus length of an optical system consists of the optical path redirecting component and the protection housing; and a length of an optical path from the optical path redirecting component to the protection housing is shorter than a focus length of the protection housing).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kuzuhara with the teachings of Shi for the same reasons as discussed above in regard to claim 2.

In regard to claim 5, Kuzuhara teaches all of the limitations of claim 1 as discussed above. However, Kuzuhara does not expressly disclose wherein the image is corrected by at least one of the lens, the first mirror, the second mirror, a second lens, and a curve in the display, the second lens disposed in the first direction relative the display.
In the same field of endeavor, Shi teaches wherein the image is corrected by at least one of the lens, the first mirror, the second mirror, a second lens, and a curve in the display, the second lens disposed in the first direction relative the display (Shi paragraphs 45-46 noting in some embodiments, the convex reflecting mirror is structured with an off-axis aspheric surface, a free-form surface, a cylindrical surface, or another non-axis-symmetric surface to thereby correct the astigmatism arising from the off-axis operating light-reflecting surface of the protection housing. In some embodiments, in the on-vehicle display system above according to the embodiments of the disclosure, as illustrated in FIG. 4, the on-vehicle display system further includes a lens assembly 15 located on an optical path between the display device 13 and the protection housing 12, where the lens assembly is configured to optimize the imaging of the display device. In some embodiments, the lens assembly is of a dually-glued structure to thereby eliminate chromatic aberration. Alternatively the lens assembly can be embodied as another combination of lenses to shape, focus, diverge, or otherwise the optical path of imaging
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kuzuhara with the teachings of Shi for the same reasons as discussed above in regard to claim 2.

In regard to claim 6, Kuzuhara and Shi teach all of the limitations of claim 5 as discussed above. However, Kuzuhara does not expressly disclose wherein at least one of the lens, the first mirror, and the second mirror comprise a cylindrical access bend.
In the same field of endeavor, Shi teaches wherein at least one of the lens, the first mirror, and the second mirror comprise a cylindrical access bend (Shi paragraphs 45-46 noting in some embodiments, the convex reflecting mirror is structured with an off-axis aspheric surface, a free-form surface, a cylindrical surface, or another non-axis-symmetric surface to thereby correct the astigmatism arising from the off-axis operating light-reflecting surface of the protection housing).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kuzuhara with the teachings of Shi for the same reasons as discussed above in regard to claim 2.


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzuhara et al. (U.S. Publication No. 2016/0202482), hereinafter referred to as Kuzuhara, in view of Kasahara et al. (JP 2017049371 A), hereinafter referred to as Kasahara.

In regard to claim 7, Kuzuhara teaches all of the limitations presented in claim 1 as discussed above. However, Kuzuhara does not expressly disclose wherein the second mirror is disposed in the second direction from the display at a distance less than or equal to the respective distance to the second focal point.
In the same field of endeavor, Kasahara teaches wherein the second mirror is disposed in the second direction from the display at a distance less than or equal to the respective distance to the second focal point (Kasahara Fig. 4 and paragraphs 25-26 noting the directions and sizes of the real and virtual images in each optical path are, for example, the directions of the arrows representing the image S on the screen, the first intermediate image M1, the second intermediate image M2, and the virtual image V, respectively. and length; and Figs. 5-6 and paragraph 29 showing the focal point of the second concave mirror).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kuzuhara with the teachings of Kasahara because both disclosures relate to heads up display devices in vehicles that present a virtual image to a driver after being reflected and magnified by an optical system comprising mirrors. As such, modified to incorporate the teachings of Kasahara, the teachings of Kuzuhara include all of the limitations presented in claim 7.


Claims 10-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzuhara et al. (U.S. Publication No. 2016/0202482), hereinafter referred to as Kuzuhara, in view of Imamura et al. (U.S. Publication No. 2019/0299858), hereinafter referred to as Imamura.

In regard to claim 10, Kuzuhara teaches all of the limitations of claim 1 as discussed above. However, Kuzuhara does not expressly disclose further comprising: an imager communicatively connected the display, the imager operable to image a scene; wherein first image corresponds to the scene.
In the same field of endeavor, Imamura teaches further comprising: an imager communicatively connected the display, the imager operable to image a scene; wherein first image corresponds to the scene (Kuzuhara paragraph 44 noting display system 2 of this embodiment is provided for the body (moving vehicle body) 101 of the automobile 100 to display the video, shot by the camera 3 to present a view (such as a rear view) of the outside of the body 101).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kuzuhara with the teachings of Imamura, because both disclosures relate to the field of display systems for a vehicle that use an optical system to reflect and display a virtual image to the user. As such, modified to incorporate the teachings of Imamura, the teachings of Kuzuhara include all of the limitations presented in claim 10.

In regard to claim 11, Kuzuhara and Imamura teach all of the limitations of claim 10 as discussed above. However, Kuzuhara does not expressly disclose wherein the scene corresponds to an area substantially rearward relative a vehicle.
In the same field of endeavor, Imamura teaches wherein the scene corresponds to an area substantially rearward relative a vehicle (Imamura paragraph 44 noting display system 2 of this embodiment is provided for the body (moving vehicle body) 101 of the automobile 100 to display the video, shot by the camera 3 to present a view (such as a rear view) of the outside of the body 101).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kuzuhara with the teachings of Imamura for the same reasons as discussed above in regard to claim 10.

In regard to claim 13, Kuzuhara teaches all of the limitations of claim 1 as discussed above. However, Kuzuhara does not expressly disclose wherein the second image is only part of the first image.
In the same field of endeavor, Imamura teaches wherein the second image is only part of the first image (Imamura paragraph 69 noting the optical system forms images to present to the eye of the user by using partial images).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kuzuhara with the teachings of Imamura for the same reasons as discussed above in regard to claim 10.

In regard to claim 14, Kuzuhara and Imamura teach all of the limitations of claim 13 as discussed above. However, Kuzuhara does not expressly disclose wherein the part of the first image corresponding to the second image changes based, at least in part, on the user’s position.
In the same field of endeavor, Imamura teaches wherein the part of the first image corresponding to the second image changes based, at least in part, on the user’s position (Imamura paragraphs 98-99 and 103  noting that a detection unit detects positions of the user’s eyes, and an adjustment unit changes the images produced on the displays based on the position of the user’s eyes detected by the detection unit).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kuzuhara with the teachings of Imamura for the same reasons as discussed above in regard to claim 10.

In regard to claim 15, Kuzuhara and Imamura teach all of the limitations of claim 13 as discussed above. However, Kuzuhara does not expressly disclose further comprising a user interface operable to move the first image such that the part corresponding to the second image changes.
In the same field of endeavor, Imamura teaches further comprising a user interface operable to move the first image such that the part corresponding to the second image changes (Imamura paragraphs 98-99, 103, 115-120 noting a detection unit that detects the users eye locations (i.e. interfaces with the user) that is operable to move the first image such that the partial images displayed to the user change in conjunction with the movement of the user’s eyes).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kuzuhara with the teachings of Imamura for the same reasons as discussed above in regard to claim 10.

In regard to claim 17, Kuzuhara teaches all of the limitations of claim 12 as discussed above. However, Kuzuhara does not expressly disclose further comprising a second imager communicatively connected to the display, the second imager operable to image a second scene, wherein the scene and the second scene are stitched together to form the first image.
In the same field of endeavor, Imamura teaches further comprising a second imager communicatively connected to the display, the second imager operable to image a second scene, wherein the scene and the second scene are stitched together to form the first image (Imamura paragraph 69 noting left and right partial images being combined in an overlapping fashion to form overall image 10A which is viewed by the user).
The teachings of Imamura include acquiring both left and right images from one camera to create stereo images, but it would have been obvious to a person having ordinary skill in the art that stereo images could instead be acquired through two cameras, both as a matter of ordinary knowledge in the art, as well as that it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St Regis Paper Co v. Bemis Co, 193 USPQ 8, and that constructing a formerly integral structure into various elements involves only routine skill in the art. Nerwin v Erlichman, 168 USPQ 177, 179. Thus, modified to incorporate the teachings of Imamura, and that which would have been obvious to one having ordinary skill in the art, the teachings of Kuzuhara include all of the limitations presented in claim 17.
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kuzuhara with the teachings of Imamura for the same reasons as discussed above in regard to claim 10.

In regard to claim 18, Kuzuhara teaches a device (Kuzuhara paragraph 124 noting FIG. 10 is a schematic diagram illustrating a cross-section of head-up display 100) comprising:
a display operable to emit light in a first direction, the emitted light corresponding to a first image (Kuzuhara paragraph 124 noting first display device 110 includes first display element 111 and first optical system 119; and Fig. 10 element 111);
a plurality of mirrors, each having a focal length and operable to reflect light from one direction to another direction, wherein the plurality of mirrors, in cooperation, are operable to reflect light from the first direction to a second direction (Kuzuhara paragraph 124 noting the first optical system 119 includes first mirror 112; and Fig. 10 showing mirror 112 and the reflected light path from a first direction to a second direction; and Kuzuhara paragraph 124 noting second mirror 113, and Fig. 10 showing mirror 113 and the reflected light path from a second direction to a third direction); and
a lens having a third focal length the lens operable to transmit light from the third direction to a fourth direction (Kuzuhara paragraph 124 noting Fresnel lens 114; and Fig. 10 showing Fresnel lens 114 and the light path reflected from a third direction to a fourth direction);
wherein: the light transmitted in the fourth direction is viewable by a user as a second image (Kuzuhara paragraph 127 noting as illustrated in FIG. 10, first display device 110 allows observer D to visually recognize virtual image I1 in the seventh exemplary embodiment),
a perceived distance from the user to the second image is greater than a distance from the user to the lens (Kuzuhara Fig. 1 showing L1 and L2 distances being longer than the distance from the user to the lenses; and Kuzuhara paragraph 39 noting head-up display 100 enables setting of a display distance or display size for each of virtual images displayed by first display device 110 and second display device 120).
However, Kuzuhara does not expressly disclose the second image is only part of the first image.
In the same field of endeavor, Imamura teaches the second image is only part of the first image (Imamura paragraph 69 noting the optical system forms images to present to the eye of the user by using partial images).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kuzuhara with the teachings of Imamura for the same reasons as discussed above in regard to claim 10.

In regard to claim 19, Kuzuhara and Imamura teach all of the limitations of claim 18 as discussed above. However, Kuzuhara does not expressly disclose wherein the part of the first image corresponding to the second image changes based, at least in part, on the user’s position. 
In the same field of endeavor, Imamura teaches wherein the part of the first image corresponding to the second image changes based, at least in part, on the user’s position (Imamura paragraphs 98-99 and 103  noting that a detection unit detects positions of the user’s eyes, and an adjustment unit changes the images produced on the displays based on the position of the user’s eyes detected by the detection unit).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kuzuhara with the teachings of Imamura for the same reasons as discussed above in regard to claim 10.

In regard to claim 20, Kuzuhara and Imamura teach all of the limitations of claim 19 as discussed above. However, Kuzuhara does not expressly disclose further comprising a user interface operable to move the first image such that the part corresponding to the second image changes.
In the same field of endeavor, Imamura teaches further comprising a user interface operable to move the first image such that the part corresponding to the second image changes (Imamura paragraphs 98-99, 103, 115-120 noting a detection unit that detects the users eye locations (i.e. interfaces with the user) that is operable to move the first image such that the partial images displayed to the user change in conjunction with the movement of the user’s eyes).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kuzuhara with the teachings of Imamura for the same reasons as discussed above in regard to claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488